Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statements of Sun Hydraulics Corporation on FormsS-8 (File No. 333-30801, effective July 3, 1997, File No. 333-83269, effective July 20, 1999, File No. 333-62816, effective June 12, 2001, File No. 333-66008 effective July 27, 2001, File No. 333-119367, effective September29, 2004, File No. 333-124174, effective April 19, 2005, File No. 333-158245, effective March27, 2009, File No. 333-177448, effective October 21, 2011, and File No. 333-184840, effective November 9, 2012) of our report dated March1, 2016, relating to the 2015 consolidated financial statements of Sun Hydraulics Corporation and subsidiaries (the “Company”), which report expresses an unqualified opinion on the consolidated financial statements appearing in the Annual Report on Form10-K of the Company for the year ended December31, 2016. /s/ Mayer Hoffman McCann P.C.
